RESPONSE TO AMENDMENT

In view of the Appeal Brief filed on February 23, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Alicia Chevalier/            Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                            


Claims 1, 2, 6, 7, and 9-17 are pending in the application.  Claims 3-5 and 8 have been cancelled.  Claims 13-15 are withdrawn from consideration due to Applicant’s election.



WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claim 17 over Lohman (CA 969435) in view of Graham (U.S. Pat. Pub. 2009/0246478), made of record in the office action mailed August 25, 2021, Page 2, Paragraph 4 has been withdrawn due to Applicant’s argument in the response filed February 23, 2022.
The 35 U.S.C. §103 rejection of claim 17 over Dietz (U.S. 7,238,401) in view of Lohman (CA 969435) and Graham (U.S. Pat. Pub. 2009/0246478), made of record in the office action mailed August 25, 2021, Page 5, Paragraph 5 has been withdrawn due to Applicant’s argument in the response filed February 23, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 7, 9-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lohman (CA 969435) in view of Graham (U.S. Pat. Pub. 2009/0246478).
Regarding claim 1, Lohman teaches an article (Abstract) comprising: a continuous web (Abstract) comprising a flexible polymeric substrate having a first major side and a second major side opposite to the first major side (Abstract), and at least two web edges (Abstract); one or more stripes of coated material having a thickness and disposed on one or both of the first and second major sides adjacent to one or both of the web edges (Abstract), wherein the substrate is rolled upon itself in multiple revolutions about a central core (Abstract), and wherein each revolution is held substantially separate from the next by the one or more stripes of coated material (Abstract; Page 3, lines 9-16) which comprises an adhesive (Page 4, lines 22-23).
Lohman fails to teach the coated material comprises an adhesive blend including an adhesive and microspheres to provide a friction and prevent a relative axial movement between adjacent revolutions.
Graham teaches an adhesive blend including a pressure sensitive adhesive and non-tacky microspheres that function as a detackifier (Abstract).  Graham further teaches the non-tacky microspheres are deformable, thereby allowing the substrate coated with the non-tacky microspheres to be wound up on itself without creating a hard band on the roll and the adhesive blend, with the non-tacky microspheres, provides a useful tool to allow one to control the adhesion of the adhesive (Paragraph [0007]).  Graham additionally teaches wherein the microspheres have an average diameter greater than a coating thickness of the adhesive on the substrate (Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive of Lohman be the adhesive blend of Graham comprising a pressure sensitive adhesive and non-tacky microspheres in order to control the adhesion of the adhesive.
Regarding claim 2, Lohman teaches wherein the thickness of the one or more stripes of coated material is from 0.5 microns to 100 microns (generally below 5 microns, Page 5, lines 1-3).
Regarding claim 6, Graham teaches wherein the adhesive blend comprises from about 1 to 50 parts by weight of microspheres and from about 50 to 99 parts by weight of an adhesive (Paragraph [0008]).
Regarding claim 7, Graham teaches wherein the microspheres include solid, elastomeric, deformable, and non-tacky microspheres (Abstract; Paragraph [0007]).
Regarding claim 9, Graham teaches wherein the adhesive comprises a pressure sensitive adhesive (PSA) (Abstract).
Regarding claim 10, Graham teaches wherein the pressure sensitive adhesive is a repositionable adhesive (Paragraph [0037]).
Regarding claim 11, Lohman teaches the one or more stripes of coated material are not limited regarding their width but should be as small as possible (Page 4, lines 25-26).  Therefore, it would have been obvious to have the ratio of W1/W2 be between 0.01 to 0.2, where W1 is the width of each of the one or more stripes of coated material and W2 is the width of the continuous web, in order to have a width of the coated material be as small as possible while still being functional.
Regarding claim 16, Graham teaches wherein a portion of the microspheres protrudes beyond an exposed surface of the adhesive to contact the respective web edges of the adjacent revolution (Paragraph [0053]).

Claims 1, 2, 6, 7, 9-12, and 16   are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (U.S. 7,238,401) in view of Lohman (CA 969435) and Graham (U.S. Pat. Pub. 2009/0246478).
Regarding claims 1 and 12, Dietz teaches an article (Abstract) comprising: a continuous web that is a multi-layer optically clear laminate (Abstract) that includes a release liner (Col. 4, lines 10-12) comprising a flexible polymeric substrate having a first major side and a second major side opposite to the first major side (Abstract), and at least two web edges (Abstract); wherein the substrate is rolled upon itself in multiple revolutions about a central core (Col. 8, lines 57-63; Col. 11, lines 59-60).  
Dietz fails to teach one or more stripes of coated material having a thickness and disposed on one or both of the first and second major sides adjacent to one or both of the web edges, wherein each revolution is held substantially separate from the next by the one or more stripes of coated material, and the one or more stripes of coated material are disposed on a surface of the release liner along one or more of the web edges.
Lohman teaches an article (Abstract) comprising: a continuous web (Abstract) comprising a substrate having a first major side and a second major side opposite to the first major side (Abstract), and at least two web edges (Abstract); one or more stripes of coated material having a thickness and disposed on one or both of the first and second major sides adjacent to one or both of the web edges (Abstract), wherein the substrate is rolled upon itself in multiple revolutions about a central core (Abstract), and wherein each revolution is held substantially separate from the next by the one or more stripes of coated material (Abstract; Page 3, lines 9-16) which comprises an adhesive (Page 4, lines 22-23).  Lohman further teaches storage of wound-up film rolls always involves distortions within the webs, such as permanent impressions cause by large radial forces (Page 2, lines 1-3), as well as blocking or telescoping of individual piles (Page 1, lines 12-14) and that the one or more stripes of coated material having a thickness and disposed on one or both of the first and second major sides adjacent to one or both of the web edges prevents such problems (Page 3, lines 4-8 and 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the article of Dietz have one or more stripes of coated material having a thickness and disposed on one or both of the first and second major sides adjacent to one or both of the web edges, wherein each revolution is held substantially separate from the next by the one or more stripes of coated material, and the one or more stripes of coated material are disposed on a surface of the release liner along one or more of the web edges as taught by Lohman in order to avoid permanent impressions caused by large radial forces as well as blocking or telescoping of individual piles. 
Lohman fails to teach the coated material comprises an adhesive blend including an adhesive and microspheres to provide a friction and prevent a relative axial movement between adjacent revolutions.
Graham teaches an adhesive blend including a pressure sensitive adhesive and non-tacky microspheres that function as a detackifier (Abstract).  Graham further teaches the non-tacky microspheres are deformable, thereby allowing the substrate coated with the non-tacky microspheres to be wound up on itself without creating a hard band on the roll and the adhesive blend, with the non-tacky microspheres, provides a useful tool to allow one to control the adhesion of the adhesive (Paragraph [0007]).  Graham additionally teaches wherein the microspheres have an average diameter greater than a coating thickness of the adhesive on the substrate (Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the coated material of Dietz in view of Lohman be the adhesive blend of Graham comprising a pressure sensitive adhesive and non-tacky microspheres in order to control the adhesion of the adhesive.
Regarding claim 2, Lohman teaches wherein the thickness of the one or more stripes of coated material is from 0.5 microns to 100 microns (generally below 5 microns, Page 5, lines 1-3).
Regarding claim 6, Graham teaches wherein the adhesive blend comprises from about 1 to 50 parts by weight of microspheres and from about 50 to 99 parts by weight of an adhesive (Paragraph [0008]).
Regarding claim 7, Graham teaches wherein the microspheres include solid, elastomeric, deformable, and non-tacky microspheres (Abstract; Paragraph [0007]).
Regarding claim 9, Graham teaches wherein the adhesive comprises a pressure sensitive adhesive (PSA) (Abstract).
Regarding claim 10, Graham teaches wherein the pressure sensitive adhesive is a repositionable adhesive (Paragraph [0037]).
Regarding claim 11, Lohman teaches the one or more stripes of coated material are not limited regarding their width but should be as small as possible (Page 4, lines 25-26).  Therefore, it would have been obvious to have the ratio of W1/W2 be between 0.01 to 0.2, where W1 is the width of each of the one or more stripes of coated material and W2 is the width of the continuous web, in order to have a width of the coated material be as small as possible while still being functional.
Regarding claim 16, Graham teaches wherein a portion of the microspheres protrudes beyond an exposed surface of the adhesive to contact the respective web edges of the adjacent revolution (Paragraph [0053]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lohman (CA 969435) in view of Graham (U.S. Pat. Pub. 2009/0246478) and further in view of Sasada (U.S. Pat. Pub. 2008/0204643).
Lohman and Graham are relied upon as discussed above.
Regarding claim 17, Lohman in view of Graham fails to teach wherein the web-wound roll is a softly-wound roll with a winding tension between 0.1 N/cm and 0.5 N/cm.
Sasada teaches a polymeric film wound into a roll where the winding tension is preferably 1 kg/m – 50 kg/m (0.098 N/cm – 4.9 N/cm) and more preferably 3 kg/m – 20 kg/m (0.294 N/cm – 1.96 N/cm) (Paragraph [0160]).  Sasada further teaches that when the winding tension is at least 1 kg/m (0.098 N/cm), the film is easily wound uniformly and when the winding tension is at most 50 kg/m (4.9 N/cm), the film is hardly wound tightly, to result in good winding appearance (Paragraph [0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the web-wound roll of Lohman in view of Graham be a softly wound roll with a winding tension between 1 and 50 kg/m (0.098 N/cm – 4.9 N/cm) as taught by Sasada in order to easily wind the web uniformly and so that the web is hardly wound tightly to result in good winding appearance.
While the reference does not specifically teach the claimed range of between 0.1 N/cm and 0.5 N/cm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In the alternative, the exact winding tension of the web-wound roll is deemed to be a result effective variable with regard to how tightly/loosley the web is wound.  It would require routine experimentation to determine the optimum value of a result effective variable, such as between 0.1 N/cm and 0.5 N/cm, in the absence of a showing of criticality in the claimed winding tension.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Sasada to vary the winding tension in order to vary how tightly or loosely the web is wound. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz (U.S. 7,238,401) in view of Lohman (CA 969435) and Graham (U.S. Pat. Pub. 2009/0246478) and further in view of Sasada (U.S. Pat. Pub. 2008/0204643).
Dietz, Lohman, and Graham are relied upon as discussed above.
Regarding claim 17, Dietz in view of Lohman and Graham fails to teach wherein the web-wound roll is a softly-wound roll with a winding tension between 0.1 N/cm and 0.5 N/cm.
Sasada teaches a polymeric film wound into a roll where the winding tension is preferably 1 kg/m – 50 kg/m (0.098 N/cm – 4.9 N/cm) and more preferably 3 kg/m – 20 kg/m (0.294 N/cm – 1.96 N/cm) (Paragraph [0160]).  Sasada further teaches that when the winding tension is at least 1 kg/m (0.098 N/cm), the film is easily wound uniformly and when the winding tension is at most 50 kg/m (4.9 N/cm), the film is hardly wound tightly, to result in good winding appearance (Paragraph [0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the web-wound roll of Dietz in view of Lohman and Graham be a softly wound roll with a winding tension between 1 and 50 kg/m (0.098 N/cm – 4.9 N/cm) as taught by Sasada in order to easily wind the web uniformly and so that the web is hardly wound tightly to result in good winding appearance.
While the reference does not specifically teach the claimed range of between 0.1 N/cm and 0.5 N/cm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In the alternative, the exact winding tension of the web-wound roll is deemed to be a result effective variable with regard to how tightly/loosley the web is wound.  It would require routine experimentation to determine the optimum value of a result effective variable, such as between 0.1 N/cm and 0.5 N/cm, in the absence of a showing of criticality in the claimed winding tension.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Sasada to vary the winding tension in order to vary how tightly or loosely the web is wound. 

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed February 23, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that there is no motivation to modify the teaching of Lohman to replace the sealing medium to seal the edges with the adhesive blend of Graham because Lohman requires that the adhesives should bond the individual piles to such an extent that, during winding and/or storage, streaming out of air is substantially prevented and because the adhesive blend of Graham includes non-tacky microsphere greater than the thickness of the adhesive coating, which would prevent the adhesive coating from sealingly bonding the individual plies as required by Lohman.  
	As discussed above, Graham teaches the non-tacky microspheres are deformable, thereby allowing the substrate coated with the non-tacky microspheres to be wound up on itself without creating a hard band on the roll and the adhesive blend, with the non-tacky microspheres, provides a useful tool to allow one to control the adhesion of the adhesive (Paragraph [0007]). Additionally, in both Graham and as claimed, the microspheres only need infinitesimally larger than the adhesive coating to protrude from the adhesive coating and contact the adjacent revolution.  When the microspheres barely protrude from the adhesive coating surface, the adhesive blend would still form a seal that at most very slowly allows air to escape between the piles as required by Lohman. Furthermore, Graham teaches that due to the deformable nature of the non-tacky microspheres, no hard band is formed on the roll because the non-tacky microspheres compress upon winding (Paragraph [0061]) and since the non-tacky microspheres deform and compress upon winding, a seal would still be formed.
	Therefore, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                   		
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 1, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788